DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 11/17/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 11/17/21 was filed after the mailing date of the Notice of Allowance on 08/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance
Claims 21-40 are allowed.

Examiner’s Statement of Reasons for Allowance
The IDS submitted on 11/17/21 has been considered by Examiner and no new issues are raised therefore it is believed that claims 21-40 are still in condition for allowance.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 21, 28, and 35: “transmitting, by the one or more computers that are associated with the data user and to a blockchain, an authentication request transaction that queries whether the data user has obtained authorization for the target data”, “determining, by the one or more computers that are associated with the data user, that the different device has authorized the data user to obtain the target data in response to (i) the blockchain invoking a data authorization smart contract using information included in the authentication request transaction, (ii) the blockchain generating an authorization request event in response to the invoking the data authorization smart contract, and (iii) the different device transmitting an authorization confirmation transaction to the blockchain to indicate that the data user has obtained authorization for the target data in response to the authorization request event”, “in response to the determining that the different device has authorized the data user to obtain the target data, transmitting, by the one or more computers that are associated with the data user, a data acquisition request to the off-chain platform” and “in response to the off-chain platform obtaining an authorization token that issued by the blockchain based on the blockchain invoking the data authorization smart contract, obtaining, by the one or more computers that are associated with the data user, the target data from the off-chain platform” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG H NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436